Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel all withdrawn claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 3/4/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-10, 18-19,33-37 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a method for treatment, prevention and/or reducing a risk of a metabolic syndrome disorder appearing later in life in a young child born to a mother who suffered or suffers from a metabolic syndrome disorder, the method comprising administering to the young child a complementary nutritional composition with a low glycaemic load, the complementary nutritional composition comprising cereal flour in an amount ranging from 20 to 90 % w/w of the complementary nutritional composition, legumes in an amount ranging from 5 to 40 % w/w of the complementary nutritional composition, and fruits in an amount ranging from 1 to 25 % w/w of the complementary nutritional composition, and the young child is an age between 12 months and 5 years.
The closest prior art of Salisbury (WO 2004/112491) teaches a method, however, fails to expressly disclose the claimed method including a method for treatment, prevention and/or reducing a 
The secondary references of record do not teach or suggest the combined limitations not taught by Salisbury (WO 2004/112491).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 5, 2022